Case: 20-60730     Document: 00515827551         Page: 1   Date Filed: 04/19/2021




           United States Court of Appeals
                for the Fifth Circuit                         United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                                 April 19, 2021
                                  No. 20-60730                   Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Taryn Goin Naidoo,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 1:18-CR-141-1


   Before King, Smith, and Haynes, Circuit Judges.
   Per Curiam:
         Taryn Goin Naidoo was convicted of three counts of possession of
   child pornography in violation of 18 U.S.C. § 2252(a)(4)(B) & (b)(2). On
   appeal, Naidoo raises challenges related to the district court’s evidentiary
   rulings, jury instructions, and sentencing. For the reasons that follow, we
   VACATE Naidoo’s Count Two conviction and sentence under 18 U.S.C.
   § 2252(a)(4)(B) and (b)(2), and MODIFY the district court’s judgment to
   impose only a $200 special assessment and a $10,000 assessment under the
   Justice for Victims of Trafficking Act. In all other respects, we AFFIRM.
Case: 20-60730          Document: 00515827551              Page: 2       Date Filed: 04/19/2021




                                           No. 20-60730


                                                 I.
          Defendant-appellant Taryn Goin Naidoo was charged in a
   superseding indictment with three counts of possession of visual depictions
   involving the use of a minor engaging in sexually explicit conduct, in violation
   of 18 U.S.C. § 2252(a)(4)(B) & (b)(2). Count One related to Naidoo’s
   possession of a sixteen-gigabyte SanDisk Micro SD card containing such
   images from on or about November 17, 2016 through on or about July 10,
   2017. Count Two related to Naidoo’s possession of a sixty-four-gigabyte
   Lexar Micro SD card containing such images on or about July 10, 2017. Count
   Three related to Naidoo’s possession of a Western Digital My Passport
   external hard drive containing such images on or about October 4, 2018.
          Prior to his trial, Naidoo’s counsel attempted to exclude the
   admission of any sexually explicit material depicting minors, offering to
   stipulate that all relevant images were depictions of child pornography. The
   district court denied Naidoo’s motion but cautioned that it would not
   “license[] the Government to overwhelm the jury with disturbing videos and
   images.” At trial, over the defense’s running objection, the court permitted
   the Government to present a set of forty-six images of child pornography
   retrieved from an HP laptop found in Naidoo’s residence and representative
   samples of images retrieved from the SD cards and external hard drive.
   Notably, some of the images in these batches were duplications, thus
   demonstrating connections between the devices in Naidoo’s residence. The
   Government was also permitted to show limited clips of three pornographic
   videos and to present story boards that demonstrated the overall contents of
   those three videos and one other.1




          1
              A short video excerpt of this final video was, however, also entered into evidence.




                                                  2
Case: 20-60730        Document: 00515827551              Page: 3      Date Filed: 04/19/2021




                                         No. 20-60730


           Also prior to trial, Naidoo’s defense counsel identified two mental
   health experts whom the defense intended to call to testify about Naidoo’s
   mental state. The first expert, Dr. Criss Lott, was prepared to testify that
   Naidoo had no sexual arousal to children, knew it was wrong to engage in
   sexual activity with an underage person, and was sexually attracted to
   women. The second expert, Dr. Susan Niemann-Hightower, was prepared
   to testify that Naidoo was heterosexual, enjoyed watching “mainstream
   pornography involving consenting adults,” and showed “no signs of atypical
   thoughts or deviant tendencies.”2 The district court granted the
   Government’s motion to preclude the testimony, reasoning that, though the
   proffered testimony was potentially relevant to the issue of Naidoo’s
   knowledge, it presented a special risk of jury confusion. The court made clear
   that its ruling “cut[] both ways” and the Government was also barred from
   offering a “contrary expert opinion” about Naidoo’s sexual predilections.
   On the basis of this ruling, Naidoo objected at trial when the Government
   introduced evidence that he had accessed written stories online (referred to
   as the “Kristen stories”) describing sexual encounters between minors and
   adults. The court overruled the objection.
           Naidoo’s trial ended on January 10, 2020, with a guilty verdict on all
   counts. With enhancements, the presentence investigation report calculated
   an offense level of 33, which—together with a criminal history category of


           2
              At sentencing, Dr. Lott testified as to personality testing that he performed to
   assess whether Naidoo showed signs of psychopathy, as well as other assessments he
   performed. With regard to Naidoo’s arousal to child pornography, Dr. Lott explained that
   his opinion “was strictly based on [Naidoo’s] report to [him].” Dr. Niemann-Hightower
   also testified and explained that she only performed an assessment related to Naidoo’s risk
   of hurting himself and did no forensic analysis. None of the experts performed any penile
   plethysmograph (PPG) tests designed to detect sexual deviancies, so we need not address
   whether any such PPG testing would have been more relevant than the opinions provided
   by these experts.




                                               3
Case: 20-60730      Document: 00515827551          Page: 4   Date Filed: 04/19/2021




                                    No. 20-60730


   II—resulted in a sentencing range of 151 to 188 months. The district court
   sentenced Naidoo to three concurrent terms of 170 months’ imprisonment,
   to be followed by 15 years of supervised release. As a special condition of
   supervised release, the court prohibited Naidoo “from using any Internet-
   capable device, or computer, . . . unless he is granted permission or authority
   in advance by the supervising U.S. Probation Officer.” The court also
   imposed $32,000 in restitution, a $100 special assessment per count of
   conviction for a total of $300, a $5,000 assessment per count of conviction
   under the Justice for Victims of Trafficking Act (“JVTA”) for a total of
   $15,000, and a $10,000 fine. This appeal followed.
                                         II.
          Naidoo first challenges a variety of evidentiary rulings. These include
   the district court’s decisions to (1) preclude testimony by Naidoo’s experts,
   (2) admit images and videos of child pornography, and (3) admit evidence of
   pornographic stories viewed by Naidoo. We address each argument in turn,
   applying a deferential abuse of discretion standard of review. See United
   States v. Guidry, 456 F.3d 493, 501 (5th Cir. 2006) (“In a criminal case, we
   review the district court’s evidentiary rulings under an abuse of discretion
   standard.”); see also United States v. Dixon, 413 F.3d 520, 523 (5th Cir. 2005)
   (“We review a district court’s decision to exclude expert testimony only for
   abuse of discretion.”).
          A. Naidoo’s Expert Testimony
          Naidoo contends that his lack of motive to possess child pornography
   was central to his defense. Accordingly, he sought to introduce expert
   testimony that he had no sexual interest in children and thus lacked such a
   motive. However, Naidoo was precluded from doing so by the district court
   after it concluded that, under Federal Rule of Evidence 403, the probative
   value of such testimony was outweighed by the special risk of jury confusion.




                                         4
Case: 20-60730      Document: 00515827551           Page: 5    Date Filed: 04/19/2021




                                     No. 20-60730


          Federal Rule of Evidence 403 provides that the court “may exclude
   relevant evidence if its probative value is substantially outweighed by a
   danger of . . . confusing the issues.” A district court’s decision under Federal
   Rule of Evidence 403 is reviewed with “‘an especially high level of deference
   to’ the district court, with reversal called for only ‘rarely and only when there
   has been a clear abuse of discretion.’” United States v. Dillon, 532 F.3d 379,
   387 (5th Cir. 2008) (quoting United States v. Fields, 483 F.3d 313, 354 (5th
   Cir. 2007)). Similarly, a trial court is afforded “‘wide latitude’ and ‘broad
   discretion’ to exclude expert testimony.” United States v. Reed, 908 F.3d 102,
   117 (5th Cir. 2018), cert. denied, 139 S. Ct. 2655 (2019) and 139 S. Ct. 2658
   (2019) (quoting Williams v. Manitowoc Cranes, LLC, 898 F.3d 607, 625 (5th
   Cir. 2018)). Accordingly, we “will not disturb the court’s exercise of its
   discretion to exclude such testimony unless the exclusion was ‘manifestly
   erroneous’—that is, unless it ‘amounts to a complete disregard of the
   controlling law.’” Id. Any such error in admitting evidence under Rule 403
   is subject to “harmless error review,” and reversal is not warranted “unless
   there is a ‘reasonable possibility that the improperly admitted evidence
   contributed to the conviction.’” United States v. Williams, 620 F.3d 483, 492
   (5th Cir. 2010) (quoting United States v. Mendoza–Medina, 346 F.3d 121, 127
   (5th Cir. 2003)).
          Naidoo has not shown that the district court manifestly erred in
   finding that the risk of jury confusion caused by Naidoo’s proffered expert
   testimony outweighed its probative value. The First Circuit has confronted a
   similar issue. See United States v. Pires, 642 F.3d 1 (1st Cir. 2011). The court
   recognized that, where the only issue is whether a defendant knowingly
   possessed child pornography, expert testimony on a defendant’s sexuality,
   though possessing some probative value, has “diminished relevance.” Id. at
   11. Indeed, “[i]n enacting the federal child pornography statute, Congress
   proscribed certain conduct without regard to the underlying motive.” Id.; see




                                           5
Case: 20-60730      Document: 00515827551          Page: 6   Date Filed: 04/19/2021




                                    No. 20-60730


   also United States v. Matthews, 209 F.3d 338, 351 (4th Cir. 2000) (explaining
   that § 2252 does not require that “a defendant act[] with a bad motive or evil
   intent,” such as to “satisfy some prurient interest”). Rather, 18 U.S.C.
   § 2252(a)(4)(B) prohibits an individual from “knowingly” possessing
   material containing a visual depiction of a minor engaging in sexually explicit
   conduct. The court further noted that “because of an expert’s stature qua
   expert, jurors may assign more weight to expert testimony than it deserves.”
   Pires, 642 F.3d at 12. Accordingly, expert testimony regarding the
   defendant’s sexuality could “confuse the jury and divert its attention from
   the central question in the case”—whether the defendant knowingly
   possessed child pornography. Pires, 642 F.3d at 12.
          Here, after considering the proffered testimony and performing the
   requisite balancing under Rule 403, the district court came to the same
   conclusion that the risk of jury confusion, in this particular case, outweighed
   the probative value of such evidence. Indeed, the district court reasoned that
   Naidoo’s proffered testimony had “some relevance” since an individual
   would “presumably be less likely to knowingly possess child pornography if
   he is not sexually attracted to minors.” The court found, however, that such
   probative value was limited in light of the requisite mens rea and expressed
   concern that the jurors would afford the expert testimony outsized weight.
   As in Pires, the court thus concluded that the expert testimony presented a
   special risk of jury confusion that substantially outweighed its probative
   value. Based on the foregoing, we cannot say that the district court’s decision
   to exclude the relevant expert testimony was manifestly erroneous.
          B. Admission of Images and Videos of Child Pornography
          Naidoo argues that the Government displayed an unnecessarily large
   volume of child pornography to the jury. Naidoo emphasizes that he offered
   to stipulate to the presence of child pornography on the relevant devices, and




                                          6
Case: 20-60730       Document: 00515827551         Page: 7   Date Filed: 04/19/2021




                                    No. 20-60730


   contends that the Government needed only to prove that he possessed at
   least one image of child pornography on each of the three devices.
          We previously confronted the admissibility of child pornography
   under Rule 403 in United States v. Caldwell, 586 F.3d 338, 342 (5th Cir. 2009).
   In that case, we explained that a defendant’s stipulation “does not have the
   same evidentiary value as actually seeing the particular explicit conduct of
   the specific minors.” Id. at 343; see also Old Chief v. United States, 519 U.S.
   172, 183 (1997) (“[A] defendant’s Rule 403 objection offering to concede a
   point generally cannot prevail over the Government’s choice to offer
   evidence showing guilt and all the circumstances surrounding the offense.”).
   Indeed, we reasoned that graphic evidence of child pornography “comes
   together with the remaining evidence to form a narrative to gain momentum
   to support jurors’ inferences regarding the defendant’s guilt.” Caldwell, 586
   F.3d at 343. Moreover, “[j]urors have expectations as to the narrative that
   will unfold in the courtroom,” and “[i]f those expectations are not met,
   jurors may very well punish the party who disappoints by drawing a negative
   inference.” Id.
          Moreover, the use of representative samples of child pornography in
   these cases has been broadly upheld. See United States v. Rodriguez, 797 F.
   App’x 475, 480 (11th Cir. 2019) (collecting cases); see also United States v.
   Morales-Aldahondo, 524 F.3d 115, 120 (1st Cir. 2008) (explaining that part of
   the Government’s “full presentation” of its case included “the presentation
   of a sample of images, and the expert’s detailed description of how they were
   organized”). Accordingly, Naidoo’s contention that the district court should
   have accepted his stipulation or limited the Government to displaying one




                                          7
Case: 20-60730        Document: 00515827551              Page: 8       Date Filed: 04/19/2021




                                         No. 20-60730


   image per device is unavailing.3
           There is no question that the pornography shown was a limited
   portion of the thousands of images and hundreds of videos for which Naidoo
   was held accountable. Moreover, it is clear that the number of images
   contributed to the narrative strength of the Government’s case. In particular,
   an aspect of the Government’s “overall narrative” entailed demonstrating
   links between the devices in Naidoo’s possession by showing that some
   images appeared on more than one device. Caldwell, 586 F.3d at 343. The
   Government thus sought to rebut Naidoo’s attempt to cast blame for the
   images on his wife and to establish Naidoo’s knowledge—an issue which was
   not covered by Naidoo’s proposed stipulation. See, e.g., id. at 343 (noting that
   “the specific videos published . . . reflected how likely it was that the
   defendant knew that the video depicted child pornography (which knowledge
   the stipulation did not mention)”).
           Based on the foregoing, we find that the district court did not abuse its
   discretion by admitting into evidence the images and video clips of child
   pornography.
           C. Admission of Pornographic Stories
           Naidoo argues that the district court erred in allowing the
   Government to introduce evidence that Naidoo’s tablet device was used to
   visit a website containing written stories depicting minors involved in sexual


           3
              Naidoo also takes issue with the Government’s use of a video that it had
   determined was “extremely disturbing” and “one of the worst videos that the forensic
   examiner [had] ever encountered.” Even assuming that the admission of this particular
   video was in error, that error was harmless in light of the overwhelming evidence of
   Naidoo’s guilt. See Mendoza-Medina, 346 F.3d at 129 (finding erroneously admitted
   evidence to be harmless where the evidence against the defendant was “substantial”); see
   also Williams, 620 F.3d at 493 (declining to reverse error in applying Rule 403 “in light of
   the substantial evidence of [the defendant’s] guilt presented at trial”).




                                                8
Case: 20-60730         Document: 00515827551              Page: 9       Date Filed: 04/19/2021




                                          No. 20-60730


   acts. Naidoo points out that the Government defended the Kristen stories as
   supporting that child pornography “was something [Naidoo] had interest
   in,” and thus contends that the evidence was used for character propensity
   purposes in violation of Federal Rule of Evidence 404(b). For its part, the
   district court found that the stories went to Naidoo’s “knowledge and
   intent” and thus admitted them.4 Finally, Naidoo argues that the district
   court reversibly erred by failing to read the stories before admitting them into
   evidence.
           Federal Rule of Evidence 404(b) prohibits the use of “[e]vidence of
   any other crime, wrong, or act” to prove “a person’s character in order to
   show that on a particular occasion the person acted in accordance with the
   character.” Fed. R. Evid. 404(b)(1). However, it permits such evidence
   “for another purpose, such as proving motive, opportunity, intent,
   preparation, plan, knowledge, identity, absence of mistake, or lack of
   accident.” Fed. R. Evid. 404(b)(2).
           This court applies a two-pronged inquiry to evaluate the admissibility
   of evidence under Rule 404(b):
                   First, it must be determined that the extrinsic
                   offense evidence is relevant to an issue other than
                   the defendant’s character. Second, the evidence
                   must possess probative value that is not
                   substantially outweighed by its undue prejudice




           4
             Contrary to Naidoo’s repeated assertions, the district court’s decision did not run
   contrary to its pre-trial ruling barring both sides from introducing “expert testimony about
   the defendant’s sexual predilections.” The district court made this distinction clear when
   it explained that there was “a difference between a medical opinion and an actual visitation
   on a website.” As the Kristen stories were not offered as “expert opinion” about Naidoo’s
   sexual predilections, the district court’s pre-trial ruling was not implicated.




                                                9
Case: 20-60730     Document: 00515827551           Page: 10    Date Filed: 04/19/2021




                                    No. 20-60730


                 and must meet the other requirements of Rule
                 403.
   United States v. Grimes, 244 F.3d 375, 384 (5th Cir. 2001) (quoting United
   States v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978) (en banc)).
          We have previously confronted the admission of pornographic
   narratives in a child pornography possession case. In United States v. Grimes,
   we held that pornographic stories involving minors were “highly relevant”
   to the charge of possession of child pornography and “would help show that
   the possession of the photographs was unlikely an accident when a person
   was also downloading narratives that involved sexual contact between adults
   and minors.” 244 F.3d at 384 & n.18. However, we found reversible error on
   the second prong of the review outlined above. Id. at 385. Specifically, we
   found that the narratives were “of a different sexual nature from the
   photographs” and were “exceedingly prejudicial” because of their
   “inflammatory nature.” Id. at 384–85. In particular, we noted that, while the
   admitted images “depict[ed] no violence,” the stories were “vile in their
   graphic and violent nature.” Id. at 385 (explaining that the narratives
   described “young girls in chains, a young girl in handcuffs, and references to
   blood”).
          This precedent makes clear that, with regard to the first prong of our
   review, the Kristen stories were relevant to an issue other than Naidoo’s
   character. As this court has repeatedly held, even legal pornographic
   materials may “show that the possession of the [illegal] photographs was
   unlikely an accident.” Id. at 384 n.18; see also United States v. Layne, 43 F.3d
   127, 134 (5th Cir. 1995).
          Moving to the second prong, Naidoo argues that the narratives in this
   case were unduly prejudicial because they depicted incestuous sexual activity
   involving minors and adults. However, Naidoo cannot show that the




                                         10
Case: 20-60730       Document: 00515827551              Page: 11       Date Filed: 04/19/2021




                                         No. 20-60730


   narratives     contained      the    kind     of   “exceedingly       prejudicial”      or
   “inflammatory” acts of violence that were at issue in Grimes. Grimes, 244
   F.3d at 384. Indeed, subsequent to our decision in Grimes, we have explained
   that its ruling on the issue of prejudice was “the exception, not the rule” and
   emphasized that the narratives in that case “involved gruesome violence.”
   Caldwell, 586 F.3d at 345. Nor does Naidoo attempt to argue that the
   narratives were more prejudicial or “of a different sexual nature from the
   photographs” that were admitted. Grimes, 244 F.3d at 385. Therefore, he has
   not shown that the prejudicial nature of the stories outweighed their
   probative value.
           Moreover, the district court was careful to limit the amount of such
   evidence that was offered and included an appropriate instruction on the
   relevance of such evidence in the jury instructions.5 See Layne, 43 F.3d at 134.
   Based on the foregoing, the district court did not abuse its discretion by
   admitting the two pornographic narratives.
                                               III.
           Naidoo next raises challenges to multiple jury instructions given by
   the district court. Specifically, Naidoo objects to instructions regarding
   evidence of “similar acts” and the meaning of “on or about.” “We review a
   district court’s jury instructions for abuse of discretion.” United States v.
   Sila, 978 F.3d 264, 267 (5th Cir. 2020). We “will not reverse if the court’s
   charge, viewed in its entirety, is a correct statement of the law which clearly



           5
               To the extent Naidoo challenges the district court’s failure to inspect the
   narratives before admitting them into evidence, he identifies, at most, harmless error.
   Indeed, the case Naidoo relies upon found reversible error where the admitted stories were
   not only “depraved” and prejudicial but also “irrelevant.” United States v. Curtin, 489
   F.3d 935, 958 (9th Cir. 2007) (en banc). Assuming arguendo that the district court erred in
   failing to scrutinize the stories before their admission, any such error was harmless.




                                                11
Case: 20-60730     Document: 00515827551           Page: 12    Date Filed: 04/19/2021




                                    No. 20-60730


   instructs jurors as to the relevant principles of law.” Id. (quoting United
   States v. Hernandez, 92 F.3d 309, 311 (5th Cir. 1996)).
          A. Instruction Regarding “Similar Acts”
          Naidoo argues that the jury should not have been instructed as to the
   purposes for which evidence of similar acts may be considered and contends
   that the instruction improperly directed the jury to consider the Kristen
   stories as similar acts relevant to his motive. Naidoo again argues that the
   district court’s pre-trial ruling foreclosed any evidence related to his motive.
          Naidoo has not shown that the district court abused its discretion by
   instructing the jury on the relevance of similar acts. Contrary to Naidoo’s
   assertion, the instruction was indeed a principle of law “applicable to the
   factual issues confronting [the jury].” United States v. Daniel, 933 F.3d 370,
   380 (5th Cir. 2019). Nothing in the district court’s pre-trial order precluded
   such evidence from being introduced for a permissible purpose such as
   “proving motive, opportunity, intent, preparation, plan, knowledge,
   identity, absence of mistake, or lack of accident.” Fed. R. Evid.404(b)(2).
   Rather, the court merely barred both sides from offering “expert testimony
   about the defendant’s sexual predilections” because of the risk of jury
   confusion. As explained supra, the district court did not act inconsistently
   with this ruling when it admitted the Kristen stories, and it did not err when
   instructing the jury on the limited purposes for which such extrinsic evidence
   can be considered.
          B. Instruction Regarding “On or About”
          Next, Naidoo argues that the district court erred in responding to a
   jury question regarding the dates specified in Count Two of the superseding
   indictment. Count Two charged Naidoo with possession of the Lexar SD
   card containing child pornography “on or about July 10, 2017.” In his closing
   argument, Naidoo’s counsel argued that the jury should acquit Naidoo on




                                          12
Case: 20-60730     Document: 00515827551           Page: 13   Date Filed: 04/19/2021




                                    No. 20-60730


   this count because the evidence showed that Naidoo was hundreds of miles
   away from the SD card on July 10. Naidoo emphasizes that this argument
   prompted the Government to respond in its rebuttal argument by citing
   evidence that Naidoo used the device as early as December 2015. The jury
   subsequently sent a note to the court asking: “Are we considering the verdict
   based on the dates on the indictment?” The court instructed the jury, over
   the objection of defense counsel, on the meaning of the phrase “on or about”
   in the superseding indictment, explaining that “[t]he government does not
   have to prove that the crime was committed on that exact date, so long as the
   government proves beyond a reasonable doubt that the defendant committed
   the crimes on a date reasonably near the date stated in the indictment.” Now,
   Naidoo claims that his trial counsel “exposed a fatal flaw in . . . count two,”
   the flaw was “recognized by the jury,” and the court’s instruction
   “resurrected the count.” We disagree.
          A district court enjoys “wide latitude in deciding how to respond to
   questions from a jury.” United States v. Hale, 685 F.3d 522, 544 (5th Cir.
   2012) (quoting United States v. Cantu, 185 F.3d 298, 305 (5th Cir. 1999)).
   “Supplemental instructions must be ‘reasonably responsive’ and ‘allow[]
   the jury to understand the issue presented to it.’” Id. (quoting United States
   v. Mann, 161 F.3d 840, 864 (5th Cir. 1998)). Naidoo’s argument is apparently
   premised on the mistaken impression that his trial counsel exposed a flaw in
   the Government’s case by misstating the terms of the superseding
   indictment. While counsel stated that Naidoo was charged with possession
   of the Lexar SD card “on July 10, 2017,” the indictment actually charged him
   with possession “on or about July 10, 2017.” Far from fixing a mistake
   committed by the Government in drafting the superseding indictment, the
   district court’s instruction merely explained the meaning of “on or about.”
   See Pattern Jury Instr. 5th Cir. 1.19 (2019) (“On or about”); see
   also Fed. R. Crim. P. 30(c) (“The court may instruct the jury before or




                                         13
Case: 20-60730        Document: 00515827551               Page: 14       Date Filed: 04/19/2021




                                          No. 20-60730


   after the arguments are completed, or at both times.”). Indeed, the district
   court made clear that it was correcting its own mistake in not previously
   including the instruction. The instruction was thus “reasonably responsive”
   to the jury’s question regarding the significance of the dates in the
   superseding indictment, and we find no error. Hale, 685 F.3d at 544.
                                               IV.
           Finally, Naidoo raises several challenges to his sentencing. First,
   Naidoo contends that Counts One and Two of the superseding indictment
   are multiplicitous.6 Naidoo also argues that the district court imposed an
   unreasonable sentence by failing to reject Guidelines enhancements, failing
   to avoid sentencing disparities, and imposing a condition of supervised
   release unreasonably restricting access to the Internet. We address each
   argument in turn.
           A. Multiplicity of Counts One and Two
           Naidoo argues that Counts One and Two of the superseding
   indictment are multiplicitous as they charge possession of child pornography
   on overlapping dates.7 The Government responds by pointing out that,
   notwithstanding the overlap, Count One charged Naidoo with possession
   across a range of dates and argues that the evidence at trial showed that the
   pornography had been placed on the relevant devices at different dates. The



           6
              Naidoo attempts to raise this issue both as a standalone argument and as a
   separate challenge to his sentence. However, because the issue of multiplicity was only
   raised at sentencing and not in a pre-trial motion, Naidoo has only preserved a complaint
   about the multiplicity of his sentences rather than the multiplicity of the indictment. See
   United States v. Galvan, 949 F.2d 777, 781 (5th Cir. 1991).
           7
             In response to Naidoo’s multiplicity-based objection at sentencing, the district
   court stated that it did not see the issue as relevant to its Guidelines calculations and thus
   overruled the objection.




                                                14
Case: 20-60730     Document: 00515827551            Page: 15    Date Filed: 04/19/2021




                                     No. 20-60730


   Government further contends that the relevant actus reus was Naidoo’s
   possession of two distinct SD cards charged in each count.
          The Double Jeopardy Clause of the Fifth Amendment protects
   individuals against multiple criminal punishments for the same offense. U.S.
   Const. amend. V. An indictment is “multiplicitous,” and in violation of
   the Double Jeopardy Clause, “if it charges a single offense in separate
   counts.” United States v. Woerner, 709 F.3d 527, 538 (5th Cir. 2013). As
   relevant here, one type of multiplicity challenge may arise “when charges for
   multiple violations of the same statute are predicated on arguably the same
   criminal conduct.” Id. at 539. In such a case, we inquire “whether separate
   and distinct prohibited acts, made punishable by law, have been committed.”
   Id. (quoting United States v. Planck, 493 F.3d 501, 503 (5th Cir. 2007)). The
   relevant test has two steps: “[f]irst, we look to the statute charged to
   ascertain the ‘allowable unit of prosecution,’ or the actus reus of the crime.”
   Id. (quoting United States v. Reedy, 304 F.3d 358, 365 (5th Cir. 2002)).
   “Congress’s intent is paramount on this point: the legislature may castigate
   a particular act by exposing the actor to several prosecutions and
   punishments, or it may specify that the act should only be subject to a single
   unit of prosecution.” Id. at 539–40 (quoting United States v. Chiaradio, 684
   F.3d 265, 272 (1st Cir. 2012)). Second, we review “the evidence to see how
   many distinct criminal acts the defendant committed.” Id. at 540. We review
   a trial court’s rulings on multiplicity challenges de novo. Id. at 538.
          Turning to the allowable unit of prosecution under 18 U.S.C.
   § 2252(a)(4)(B), it must first be noted that the Government’s argument
   relies on caselaw analyzing an entirely distinct provision, 18 U.S.C.
   § 2252A(a)(5)(B). We have indeed held that under § 2252A(a)(5)(B), which
   prohibits possession of “any” material containing images of child
   pornography, the allowable unit of prosecution is “each ‘material,’ or
   medium, containing an image of child pornography.” Id. at 540 (citing



                                          15
Case: 20-60730        Document: 00515827551               Page: 16        Date Filed: 04/19/2021




                                           No. 20-60730


   Planck, 493 F.3d at 504). However, that is not the provision under which
   Naidoo was charged. Rather, he was charged under 18 U.S.C.
   § 2252(a)(4)(B), which prohibits the possession of “1 or more” matters
   containing child pornography. This and other circuits have consistently held
   that § 2252(a)(4)(B)’s use of the phrase “1 or more” dictates that the
   simultaneous possession of multiple images of or matters containing child
   pornography constitutes a single violation of the statute.8 Put simply, each
   separate SD card containing offending images is not a distinct allowable unit
   of prosecution under § 2252(a)(4)(B). See Chiaradio, 684 F.3d at 274–75
   (“[T]he defendant may have possessed two ‘matters’ (i.e., two computers)
   that collectively contained thousands of images, but his simultaneous
   possession of ‘one or more’ matters transgressed the statute only once.”).
           The Government’s attempts to distinguish this clear precedent are
   unavailing. First, notwithstanding the range of dates included in Count One,
   both counts plainly alleged simultaneous possession of child pornography on
   or about July 10, 2017. Next, the separate acts of transferring images onto the


           8
              See United States v. Chilaca, 909 F.3d 289, 295 (9th Cir. 2018) (“We, like all other
   circuits that have considered the issue, interpret § 2252(a)(4)(B)’s use of the phrase ‘1 or
   more’ to mean that the simultaneous possession of different matters containing offending
   images at a single time and place constitutes a single violation of the statute.”); United
   States v. Emly, 747 F.3d 974, 979–80 (8th Cir. 2014) (finding three possession counts to be
   multiplicitous where defendant simultaneously possessed images on three separate
   devices); Chiaradio, 684 F.3d at 276 (holding that “the defendant’s unlawful possession of
   a multitude of files on two interlinked computers located in separate rooms within the same
   dwelling gave rise to only a single count of unlawful possession under section
   2252(a)(4)(B)”); United States v. Polouizzi, 564 F.3d 142, 155 (2d Cir. 2009) (holding that
   “Congress intended to subject a person who simultaneously possesses
   multiple . . . matter[s] containing a visual depiction of child pornography to only one
   conviction under 18 U.S.C. § 2252(a)(4)(B)”); United States v. Kimbrough, 69 F.3d 723,
   730 (5th Cir. 1995) (analyzing predecessor statute and finding that similar language
   “indicate[d] that the legislature did not intend for this statute to be used to charge multiple
   offenses” where the defendant was alleged to have possessed multiple images on or about
   the same date).




                                                 16
Case: 20-60730     Document: 00515827551            Page: 17    Date Filed: 04/19/2021




                                     No. 20-60730


   SD cards do not constitute separate violations of the statute. We have held
   that multiplicitous convictions for possessing a firearm and ammunition in
   violation of 18 U.S.C. § 922(g)(1) do not violate the Double Jeopardy Clause
   “[i]f the record establishes that the defendant obtained the firearm and
   ammunition on different occasions.” United States v. Sanchez, 675 F. App’x
   433, 436 (5th Cir. 2017). However, even assuming that the same rationale
   may apply in the § 2252(a)(4)(B) context, the Government cites no evidence
   that the pornography on the relevant devices was obtained at different times.
   And, as the Eighth Circuit has persuasively explained, the mere “act of
   copying or transferring files onto different devices in itself does not constitute
   an independent violation of the statute.” Emly, 747 F.3d at 979; see also
   Chiaradio, 684 F.3d at 275 (“If a defendant had multiple photo albums of
   images in his bedroom and living room and periodically swapped images
   between them, two convictions—one for each album—would not stand.”).
   Indeed, in this case, the Government’s evidence revealed not only that both
   devices contained images that were also found on Naidoo’s HP laptop, but
   also that child pornography was accessed on both devices years before the
   November 2016 date relied on by the Government.
          Having concluded that Counts One and Two of the superseding
   indictment are multiplicitous, we turn to the appropriate remedy. As
   Naidoo’s terms of imprisonment and periods of supervised release for each
   count were ordered to run concurrently, our focus is on the monetary
   assessments Naidoo was ordered to pay per count. “Where it is clear that the
   dual convictions did not lead the district court to impose a harsher sentence,”
   we may simply modify the judgment to limit the monetary assessments paid
   rather than remanding for resentencing. See United States v. Boston, 186 F.
   App’x 504, 506–07 (5th Cir. 2006); see also United States v. Thomas, 690 F.3d
   358, 372 (5th Cir. 2012). In this case, the district court made clear that,
   regardless of any potential error in its rulings at sentencing—including its




                                           17
Case: 20-60730     Document: 00515827551           Page: 18   Date Filed: 04/19/2021




                                    No. 20-60730


   rejection of Naidoo’s multiplicity-based challenge—it “would have imposed
   the identical sentence.” Accordingly, rather than remand for resentencing,
   we vacate Naidoo’s Count Two conviction and sentence and modify the
   district court’s judgment to impose only a $200 special assessment and a
   $10,000 assessment under the JVTA.
          B. Reasonableness of Naidoo’s Sentence
          Naidoo raises challenges both to the procedural and substantive
   reasonableness of his sentence, arguing that the district court failed to
   exercise its discretion to reject Guidelines enhancements, did not avoid
   unwarranted disparities as required by 18 U.S.C. § 3553(a)(6), and imposed
   an unreasonable condition of supervised release limiting his Internet-use.
          We engage in a bifurcated review of a sentence: first examining
   “whether the district court committed any significant procedural error,” and
   then considering “the substantive reasonableness of the sentence.” United
   States v. Nguyen, 854 F.3d 276, 280 (5th Cir. 2017). In reviewing the
   procedural reasonableness of a sentence, we review the district court’s
   “interpretation and application of the Sentencing Guidelines de novo and its
   findings of fact for clear error.” Id. Significant procedural errors include
   “failing to calculate (or improperly calculating) the Guidelines range,
   treating the Guidelines as mandatory, failing to consider the § 3553(a)
   factors, selecting a sentence based on clearly erroneous facts, or failing to
   adequately explain the chosen sentence.” Gall v. United States, 552 U.S. 38,
   51 (2007). We then review a sentence’s substantive reasonableness for abuse
   of discretion. See Nguyen, 854 F.3d at 283. “A discretionary sentence
   imposed within a properly calculated guidelines range is presumptively
   reasonable.” United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.
   2008). That presumption may be rebutted “only upon a showing that the
   sentence does not account for a factor that should receive significant weight,




                                         18
Case: 20-60730     Document: 00515827551            Page: 19    Date Filed: 04/19/2021




                                     No. 20-60730


   it gives significant weight to an irrelevant or improper factor, or it represents
   a clear error of judgment in balancing sentencing factors.” United States v.
   Cooks, 589 F.3d 173, 186 (5th Cir. 2009) (citing United States v. Nikonova, 480
   F.3d 371, 376 (5th Cir. 2007)).
                 1. Guidelines Enhancements
          Naidoo’s first challenge is to the procedural reasonableness of his
   sentence. Naidoo argues that the district court improperly treated the
   Guidelines as mandatory and should have exercised its discretion to reject
   enhancements provided under U.S.S.G. § 2G2.2 for child pornography
   offenses. Naidoo relies on a decision of the Second Circuit, United States v.
   Dorvee, in which the court found that the enhancements provided under §
   2G2.2 were “irrational[]” and directed district courts to “take seriously the
   broad discretion they possess in fashioning sentences under § 2G2.2”
   because those Guidelines were not developed using an “empirical
   approach.” 616 F. 3d 174, 184, 187–88 (2d Cir. 2010). However, as Naidoo
   concedes, we have already considered Dorvee’s reasoning and refused to
   “reject a Guidelines provision as ‘unreasonable’ or ‘irrational’ simply
   because it is not based on empirical data and even if it leads to some
   disparities in sentencing.” United States v. Miller, 665 F.3d 114, 121 (5th Cir.
   2011). As we explained, “[t]he Guidelines remain the Guidelines, and district
   courts must take them into account.” Id. at 123.
          Moreover, the record does not support that the district court treated
   the Guidelines as mandatory. The district court repeatedly articulated its
   understanding that the Guidelines are merely advisory. And there is no error
   in the district court’s statement that it “need[ed] to apply the sentencing
   guidelines as they have been given to me.” Though the Guidelines are
   advisory only, district courts “must consult those Guidelines and take them
   into account when sentencing.” United States v. Booker, 543 U.S. 220, 264




                                          19
Case: 20-60730     Document: 00515827551           Page: 20   Date Filed: 04/19/2021




                                    No. 20-60730


   (2005); see also Kimbrough v. United States, 552 U.S. 85, 91 (2007) (“A
   district judge must include the Guidelines range in the array of factors
   warranting consideration.”); Miller, 665 F.3d at 121 (“Empirically based or
   not, the Guidelines remain the Guidelines. It is for the Commission to alter
   or amend them.”).
                 2. District Court’s Application of 18 U.S.C. § 3553(a)(6)
          Naidoo’s next challenge is to the substantive reasonableness of his
   sentence. Naidoo argues that the court failed to avoid unwarranted
   disparities as required by 18 U.S.C. § 3553(a)(6). Naidoo recites national
   statistics demonstrating the low percentage of defendants sentenced under
   § 2G2.2 who received a sentence within the Guidelines range and showing
   that the average sentence for possessing child pornography without a
   mandatory minimum sentence is less than half his own. Naidoo further
   argues that his sentence is “unfairly comparable to defendants who
   committed far more egregious conduct.”
          Naidoo has failed to rebut the presumption of reasonableness that is
   afforded to his within-Guidelines sentence. First, “avoiding unwarranted
   general sentencing disparities is not a factor that we grant significant weight
   where the sentence is within the Guidelines range.” United States v. Diaz,
   637 F.3d 592, 604 (5th Cir. 2011). Further, we have held that “[n]ational
   averages of sentences” with “no details underlying the sentences are
   unreliable to determine unwarranted disparity.” United States v. Willingham,
   497 F.3d 541, 544 (5th Cir. 2007). Indeed, where averages “only reflect a
   broad grouping of sentences imposed on a broad grouping of criminal
   defendants,” they are “basically meaningless in considering whether a
   disparity with respect to a particular defendant is warranted or
   unwarranted.” Id. at 544–45. Accordingly, Naidoo’s arguments based on
   broad nationwide statistics are irrelevant. Finally, his attempted comparisons




                                         20
Case: 20-60730     Document: 00515827551           Page: 21   Date Filed: 04/19/2021




                                    No. 20-60730


   to defendants convicted of other offenses do not demonstrate a disparity
   between “similarly situated” defendants. United States v. Cedillo-Narvaez,
   761 F.3d 397, 406 (5th Cir. 2014).
                 3. Condition of Supervised Release
          Naidoo’s challenge to his condition of supervised release is also a
   challenge to the substantive reasonableness of his sentence. See, e.g., United
   States v. Becerra, 835 F. App’x 751, 755 (5th Cir. 2021) (reviewing a similar
   objection as a challenge to the substantive reasonableness of a sentence).
   Naidoo argues that the condition of supervised release which requires him to
   seek permission from a Probation Officer prior to using any Internet-capable
   device should be modified to permit him to use the Internet without seeking
   permission before every use. We have indeed found similar conditions to be
   “unreasonably restrictive” to the extent they require the defendant “to
   request permission every time he needs to use a computer, or every time he
   needs to access the Internet.” United States v. Sealed Juvenile, 781 F.3d 747,
   756 (5th Cir. 2015). Accordingly, we affirm the condition of supervised
   release subject to our interpretation that individual approval is not required
   every single time Naidoo must use a computer or access the Internet. Id. at
   757; see also United States v. Melton, 753 F. App’x 283, 289 (5th Cir. 2018).
                                         V.
          Based on the foregoing, we VACATE Naidoo’s Count Two
   conviction and sentence under 18 U.S.C. § 2252(a)(4)(B) and (b)(2), and
   MODIFY the district court’s judgment to impose only a $200 special
   assessment and a $10,000 assessment under the JVTA. Any money paid by
   Naidoo in satisfaction of the assessments ordered on Count Two should be
   refunded. In all other respects, we AFFIRM.




                                         21